Case 2:18-cv-08048-SVW-JC Document 74 Filed 10/03/19 Page 1 of 6 Page ID #:974



   1   L. LIN WOOD, P.C.                              CHATHAM LAW GROUP
       L. Lin Wood (admitted pro hac vice)            Robert Christopher Chatham
   2   lwood@linwoodlaw.com                           chris@chathamfirm.com
       Nicole J. Wade (admitted pro hac vice)         CA State Bar No. 240972
   3
       nwade@linwoodlaw.com                           3109 W. Temple St.
   4   Jonathan D. Grunberg (admitted pro hac vice)   Los Angeles, CA 90026
       jgrunberg@linwoodlaw.com                       213-277-1800
   5   G. Taylor Wilson (admitted pro hac vice)
       twilson@linwoodlaw.com                         WEISBART SPRINGER HAYES, LLP
   6   1180 West Peachtree Street, Ste. 2040          Matt C. Wood (admitted pro hac vice)
       Atlanta, Georgia 30309                         mwood@wshllp.com
   7
       404-891-1402                                   212 Lavaca Street, Ste. 200
   8   404-506-9111 (fax)                             Austin, TX 78701
                                                      512-652-5780
   9                                                  512-682-2074 (fax)

  10   Attorneys for Plaintiff Vernon Unsworth
  11   QUINN EMANUEL URQUHART                         QUINN EMANUEL URQUHART
       & SULLIVAN, LLP                                & SULLIVAN, LLP
  12
       Alex B. Spiro (admitted pro hac vice)          Robert M. Schwartz (Bar No. 117166)
  13   alexspiro@quinnemanuel.com                     robertschwartz@quinnemanuel.com
       51 Madison Avenue, 22nd Floor                  Michael T. Lifrak (Bar No. 210846)
  14   New York, New York 10010                       michaellifrak@quinnemanuel.com
       Telephone: (212) 849-7000                      Jeanine M. Zalduendo (Bar No. 243374)
  15                                                  jeaninezalduendo@quinnemanuel.com
                                                      865 South Figueroa Street, 10th Floor
  16
                                                      Los Angeles, California 90017-2543
  17
       Attorneys for Defendant Elon Musk
  18

  19                            UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
  20
       VERNON UNSWORTH,                               Case No. 2:18-cv-08048-SVW (JCx)
  21
                                    Plaintiff         Judge: Hon. Stephen V. Wilson
  22
              v.                                      JOINT STIPULATION TO REQUEST
  23                                                  AMENDMENTS TO SCHEDULING
       ELON MUSK,                                     ORDER
  24
                                    Defendant.        Complaint Filed: Sept. 17, 2018
  25                                                  Trial Date: Dec. 3, 2019

  26
  27

  28
Case 2:18-cv-08048-SVW-JC Document 74 Filed 10/03/19 Page 2 of 6 Page ID #:975



   1        Plaintiff Vernon Unsworth and Defendant Elon Musk (collectively, the
   2 “Parties”) by and through their counsel of record, hereby stipulate pursuant to

   3 Central District of California Local Rules (“L.R.”) 7-1 to request that the Court

   4 amend the Scheduling Order (Docs. 54, 69) (the “Scheduling Order”) to stipulate to

   5 certain expert discovery and to a brief extension of the motion in limine deadlines

   6 with respect to expert discovery, as follows:

   7        1.     WHEREAS, the Scheduling Order required initial expert disclosures on
   8 or before September 13, 2019 (Doc. 54 Ex. A);

   9        2.     WHEREAS, Plaintiff Vernon Unsworth disclosed two experts, Eric
  10 Rose (located in California) and Dr. Bernard Jansen (located in Qatar), and served

  11 their expert reports on September 13, 2019;

  12        3.     WHEREAS, Defendant Elon Musk’s deadline to disclose rebuttal
  13 expert(s) and serve report(s) is October 14, 2019 (id.);

  14        4.     WHEREAS, the Scheduling Order does not state a cut-off for expert
  15 discovery but contains deadlines for motions in limine (id.);

  16        5.     WHEREAS, the current deadlines for all motions in limine is
  17 November 4, 2019, with oppositions to such motions due November 11, 2019, and

  18 replies to such motions due November 18, 2019 (id.);

  19        6.     WHEREAS, the Parties stipulate to the following dates for document
  20 and deposition discovery of Plaintiff’s experts;

  21        7.     WHEREAS, to accommodate the availability of Plaintiff’s international
  22 expert witness, the Parties seek short extensions of motions in limine briefing

  23 deadlines with respect to expert discovery only;

  24        8.     WHEREAS, the Parties have acted diligently in attempting to schedule
  25 and complete expert discovery;

  26        9.     WHEREAS, this is the first request by the Parties (and second by
  27 Plaintiff) to amend briefing deadlines in the Scheduling Order;

  28
Case 2:18-cv-08048-SVW-JC Document 74 Filed 10/03/19 Page 3 of 6 Page ID #:976



   1        10.    WHEREAS, the amendments requested in this Joint Stipulation will
   2 not delay other scheduled dates, including the filing of all pre-trial filings on

   3 November 18, the final pre-trial conference on November 25, 2019, and the

   4 currently scheduled trial date of December 3, 2019;

   5        11.    WHEREAS, both Parties agree to the amendment of the Scheduling
   6 Order as set forth herein;

   7        NOW THEREFORE, the Parties agree and stipulate to the following:
   8        1.     Plaintiff Vernon Unsworth shall complete his document production for
   9               experts Eric Rose and Dr. Bernard Jansen on or before October 25,
  10               2019;
  11        2.     Plaintiff Vernon Unsworth shall make available for deposition Mr. Eric
  12               Rose on November 1, 2019, at 10:00 a.m. at Defendant’s counsel’s
  13               offices in Los Angeles, CA;
  14        3.     Plaintiff Vernon Unsworth shall make available for deposition Dr.
  15               Bernard Jansen on November 4, 2019, at 10:00 a.m. at Plaintiff’s
  16               counsel’s offices in Atlanta, GA;
  17        4.     All deadlines relating to motions in limine excepting such motions
  18               relating to expert testimony shall remain as set forth in the current
  19               Scheduling Order;
  20        5.     The deadline for filings of motions in limine relating to expert
  21               testimony shall be extended from November 4, 2019, to November 8,
  22               2019;
  23        6.     The deadline for filing oppositions to motions in limine relating to
  24               expert testimony shall be extended from November 11, 2019, to
  25               November 14, 2019;
  26        7.     The deadline for filings replies in support of motions in limine relating
  27               to expert testimony shall be extended from November 18, 2019, to
  28               November 21, 2019;


                                                 2
Case 2:18-cv-08048-SVW-JC Document 74 Filed 10/03/19 Page 4 of 6 Page ID #:977



   1        8.    In the event Defendant discloses a rebuttal expert(s) on or before
   2              October 14, 2019, the Parties agree to cooperate in timely completing
   3              document and deposition discovery of said expert(s), but Plaintiff
   4              reserves his right to seek an extension of the motion in limine deadline
   5              for Plaintiff to challenge such expert(s), if necessary.
   6        The Parties have submitted herewith a proposed Order for the Court’s
   7 consideration to effectuate the agreed-upon requested amendments to the

   8 Scheduling Order.

   9

  10                                [signature pages follow]
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                                3
Case 2:18-cv-08048-SVW-JC Document 74 Filed 10/03/19 Page 5 of 6 Page ID #:978



   1 DATED: October 3, 2019            Respectfully submitted,
   2                                   L. LIN WOOD, P.C.
   3

   4
                                        By         /s/ Lin Wood
   5
                                             L. LIN WOOD, P.C.
   6                                         L. Lin Wood (admitted pro hac vice)
                                             lwood@linwoodlaw.com
   7
                                             Nicole J. Wade (admitted pro hac vice)
   8                                         nwade@linwoodlaw.com
                                             Jonathan D. Grunberg (admitted pro hac
   9
                                             vice)
  10                                         jgrunberg@linwoodlaw.com
                                             G. Taylor Wilson (admitted pro hac vice)
  11
                                             twilson@linwoodlaw.com
  12                                         1180 West Peachtree Street, Ste. 2040
                                             Atlanta, Georgia 30309
  13
                                             404-891-1402
  14                                         404-506-9111 (fax)
  15
                                             -and-
  16
                                             CHATHAM LAW GROUP
  17
                                             Robert Christopher Chatham
  18                                         chris@chathamfirm.com
  19
                                             CA State Bar No. 240972
                                             3109 W. Temple St.
  20                                         Los Angeles, CA 90026
  21
                                             213-277-1800

  22                                         -and-
  23
                                             WEISBART SPRINGER HAYES, LLP
  24                                         Matt C. Wood (admitted pro hac vice)
  25
                                             mwood@wshllp.com
                                             212 Lavaca Street, Ste. 200
  26                                         Austin, TX 78701
  27                                         512-652-5780
                                             512-682-2074 (fax)
  28


                                             4
Case 2:18-cv-08048-SVW-JC Document 74 Filed 10/03/19 Page 6 of 6 Page ID #:979



   1

   2                                               Attorneys for Plaintiff Vernon Unsworth

   3
       DATED: October 3, 2019                 QUINN EMANUEL URQUHART &
   4                                          SULLIVAN, LLP
   5

   6

   7                                          By         /s/ Robert M. Schwartz
                                                   Michael T. Lifrak (Bar No. 210846)
   8                                               michaellifrak@quinnemanuel.com
   9                                               Robert M. Schwartz (Bar No. 117166)
                                                   robertschwartz@quinnemanuel.com
  10                                               Jeanine M. Zalduendo (Bar No. 243374)
  11                                               jeaninezalduendo@quinnemanuel.com
                                                   865 South Figueroa Street, 10th Floor
  12                                               Los Angeles, California 90017-2543
  13                                               Telephone: (213) 443-3000
  14                                               Alex B. Spiro (admitted pro hac vice)
  15                                               alexspiro@quinnemanuel.com
                                                   51 Madison Avenue, 22nd Floor
  16                                               New York, New York 10010
  17                                               Telephone: (212) 849-7000
  18
                                                   Attorneys for Defendant Elon Musk
  19

  20

  21 Pursuant
      Pursuantto L.R. 5-4.3.4(a)(2)(i), the
     filer hereby attests that all signatories
  22
     listed, and on whose behalf this filing is
  23 submitted, concur in the filing’s content
     and have authorized the filing.
  24

  25    /s/ L. Lin Wood
  26
  27

  28


                                                   5
